UNITED STATES COURT OF APPEALS

                           for the Fifth Circuit

                 _____________________________________

                              No. 95-20071
                            Summary Calendar
                 _____________________________________

                               RAYMOND HAYDEN,

                                                     Plaintiff-Appellant,

                                   VERSUS

                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                    INSTITUTIONAL DIVISION, ET AL.,

                                                    Defendants-Appellees.

       ______________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                             CA H 93 2422
       ______________________________________________________
                            June 23, 1995

Before DUHÉ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:1

       Raymond   Hayden,   a   Texas   Department   of   Criminal   Justice,

Institutional Division, inmate sued several representatives of the

institution alleging numerous violations of his Constitutional

rights.      Two of the Defendants answered the complaint.          Two did

not.       The district court held a hearing pursuant to Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), and dismissed the claims as



       1
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
frivolous under § 1915(d).      Hayden appeals.   We find his appeal

frivolous and dismiss it.

     Appellant lists seven issues which we treat in four groups:

     He first contends that it was error for the district court to

dismiss his complaint when two Defendants had failed to respond.

However, it is clear that a court may dismiss a frivolous complaint

before responsive pleadings are filed.     Schultea v. Wood, 47 F.3d

1427, 1434 (5th Cir. 1995) (en banc).

     Hayden next complains of the dismissal of his complaint of

inadequate medical care. We have carefully reviewed the record and

find that it does not support a finding of deliberate indifference

to his serious medical needs.    This is the standard he must meet to

prevail.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).

     Appellant's next contention is that it was error to dismiss

his complaints that prison officials were deliberately indifferent

to his working conditions.   However his allegations concerning his

fall from the trailer, assuming their truthfulness, amount to no

more than negligence.    This will not support a Constitutional

claim.

     Finally, Appellant contends that the court violated 42 U.S.C.

§ 1997e because it did not afford him an impartial hearing.     This

section addresses prison administrative proceedings and is not

relevant to district court proceedings.

     APPEAL DISMISSED.




                                   2